      8:20-cv-01621-SAL-JDA       Date Filed 03/31/21     Entry Number 77       Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA

 Jacquelyn Guerry                                      Case No. 8:20-cv-01621-SAL-JDA
 as Personal Representative of the
 Estate of Eddie Casey Jay Gaskins,

                           Plaintiff,

 v.
                                                                    ORDER
 Bryan Stirling, Aaron Joyner, Dennis
 Patterson, Michael McCall, Joseph Stines,
 Edward Tisdale, Jr., Kenneth Sharp, Annie
 McCullough, Sam Ray, Arenda Thomas,
 Cynthia Petty, Michael Beedy, Raymond
 Johnson, Elsie Pressley, Chelsea Mingo,
 Yolanda Holmes, Venyke Smith, Clive Lopez

                           Defendants.



         This matter is before the Court for review of the September 25, 2020 Report and

Recommendation (“Report”) of United States Magistrate Judge Jacquelyn D. Austin, made in

accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.). [ECF No. 49]. In

the Report, the Magistrate Judge recommends that Defendant Michael McCall’s motion to dismiss,

ECF No. 44, be denied. [ECF No. 49 p.7]. No party filed objections to this Report, and the time

to do so has passed. See [ECF No. 49].

      The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight, and the responsibility to make a final determination remains with this

Court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The Court is charged with making

a de novo determination of only those portions of the Report that have been specifically objected

to, and the Court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. §

636(b)(1). In the absence of objections, the Court is not required to provide an explanation for



                                               1
   8:20-cv-01621-SAL-JDA            Date Filed 03/31/21       Entry Number 77         Page 2 of 2




adopting the Report and must “only satisfy itself that there is no clear error on the face of the record

in order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).

    After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the Court finds no clear error, adopts the Report, and

incorporates the Report by reference herein. Accordingly, Defendant’s Motion to Dismiss, ECF

No. 44, is DENIED.

                IT IS SO ORDERED.

                                                                /s/Sherri A. Lydon
        March 31, 2021                                          Sherri A. Lydon
        Florence, South Carolina                                United States District Judge




                                                   2
